Case: 19-15068   Date Filed: 05/12/2020   Page: 1 of 11



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-15068
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:17-cv-03103-ELR


RAMO SALKIC,

                                                           Plaintiff - Appellant,

                                  versus

HEARTLAND EXPRESS, INC.,
ROBERT WALTON,

                                                                     Defendants,

HEARTLAND EXPRESS, INC. OF IOWA,

                                                         Defendant - Appellee.
                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (May 12, 2020)

Before MARTIN, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 19-15068     Date Filed: 05/12/2020     Page: 2 of 11



      Appellant Romo Salkic filed a lawsuit to recover for personal injuries he

suffered as a result of a violent collision between his tractor-trailer and a tractor-

trailer owned by Appellee Heartland Express, Inc. of Iowa (“Heartland”). Heartland

removed the case to federal court based on diversity jurisdiction, and the case

proceeded to trial by a jury. At trial, Heartland conceded that its driver was liable

for the incident, so the only issue remaining for the jury was damages. Ultimately,

the jury returned a verdict awarding Salkic damages in the amount of $157,000,

substantially less than what he had sought. The district court entered judgment on

the verdict, and Salkic now appeals, arguing that his case was harmed by two of the

district court’s evidentiary rulings. After careful review, we affirm.

                                          I.

      First, Salkic contends that the district court erred in admitting testimony from

his treating physician about the percentage of his laser-surgery patients who were

involved in litigation, while also excluding the physician’s explanation that the

percentage was so high because insurance did not cover the procedure.

                                         A.

      The relevant facts are these. After the collision, Salkic received treatment for

back pain from Dr. Shahram Rezaiamiri. He incurred over $213,000 in medical

expenses for visits and treatments, which included steroid injections, medial branch

blocks, radiofrequency ablation, and laser spine surgery.


                                          2
              Case: 19-15068     Date Filed: 05/12/2020    Page: 3 of 11



      Salkic offered Dr. Rezaiamiri’s testimony via video deposition, both as his

treating physician and as an expert witness. Over Salkic’s objection, the district

court ruled that the jury could hear the following testimony:

      Q.     Okay. In the last two years, what percentage of these laser spine
             surgeries were for patients that were involved in personal-injury
             litigation?

      A.     Probably 90 percent.

Heartland advised that it wanted this testimony because, combined with evidence of

the number of surgeries Dr. Rezaiamiri performed during that time, it “goes straight

to his financial bias for how he treats his patients and for how he treated Mr. Salkic.”

      Salkic then asked to show the jury the remainder of Dr. Rezaiamiri’s remarks

on that issue to provide “context” and rebut the “impression that this is some sort of

litigation-driven care.” The “context” testimony is as follows:

      Q.     90 percent of them?

      A.     Because insurance doesn’t cover it.

      Q.     Okay.

      A.     So patients have to pay cash, and they don’t want to pay cash or people
             don’t have it.

      Q.     And so does insurance cover the laser spine surgery?

      A.     They—well, I don’t know of any. I mean, the ones that we have, they
             don’t.

      Q.     Okay. Are you aware of any that do cover laser spine surgery?


                                           3
              Case: 19-15068         Date Filed: 05/12/2020   Page: 4 of 11



      A.     There may be some that do, but not that I know of.

      The district court excluded this “context” testimony, although it found the

issue “close” and “dicey.” The court was concerned that permitting this testimony

would open the door for Heartland to get into other issues related to insurance. The

court previously had granted Salkic’s motion in limine to exclude “any evidence,

argument or reference to insurance, collateral sources or discounted amounts paid

for the medical care he received or amounts written off.” Further, the court found it

unclear whether the only explanation for the 90 percent number was that patients

“would have to pay cash,” given that Dr. Rezaiamiri went on to testify that it was

“more complicated” because insurance does cover some laser surgeries, just not the

particular laser surgery at issue.

                                             B.

      We review the district court’s evidentiary rulings for an abuse of discretion.

Ermini v. Scott, 937 F.3d 1329, 1342 n.11 (11th Cir. 2019). “[T]he abuse of

discretion standard means that a district court has a range of choice.” United States

v. Brown, 415 F.3d 1257, 1265 (11th Cir. 2005). And the size of that range for

evidentiary issues is “significant,” “which is to say we defer to its decisions to a

considerable extent.” Id. We give this deference because “the district court’s role

in presiding over trial proceedings means the district court is in the best position to

decide the matter,” among other reasons. Id. Nevertheless, “granting considerable


                                              4
              Case: 19-15068       Date Filed: 05/12/2020   Page: 5 of 11



leeway is not the same thing as abdicating appellate responsibility,” and we will find

an abuse of discretion “where the district court applies the wrong law, follows the

wrong procedure, bases its decision on clearly erroneous facts, or commits a clear

error in judgment.” Id. at 1266.

      Evidence is relevant if it has “any tendency” to make a fact that is of

consequence in determining the action “more or less probable than it would be

without the evidence.” Fed. R. Evid. 401. Relevant evidence may be excluded “if

its probative value is substantially outweighed by a danger of . . . unfair prejudice,

confusing the issues, [or] misleading the jury.” Fed. R. Evid. 403.

      Here, the district court did not abuse its considerable discretion. Contrary to

Salkic’s argument, Dr. Rezaiamiri’s “90 percent” remark—that 90 percent of the

laser spine surgeries he performed in the last two years were for patients who were

involved in personal-injury litigation—was relevant for two reasons.

      First, it has a tendency to show that the medical expenses billed by Dr.

Rezaiamiri may not have been “reasonable or necessary,” which was a key issue at

trial. See Showan v. Pressdee, 922 F.3d 1211, 1218 (11th Cir. 2019) (explaining

that under Georgia law, which provides the substantive rules for this diversity case,

“a tort victim is entitled to recover medical expenses arising from his injuries,

including hospital charges, that [are] reasonable and necessary” (quotation marks

omitted)). As Heartland argued in closing, the high percentage of laser-surgery


                                            5
              Case: 19-15068      Date Filed: 05/12/2020    Page: 6 of 11



patients involved in personal-injury litigation, combined with evidence that Dr.

Rezaiamiri had a lien against Salkic, suggested the doctor had a financial incentive

to either bill excessively or to provide treatment that was not medically necessary.

      Second, it has a tendency to show bias on the part of Dr. Rezaiamiri, who

testified as an expert, in addition to testifying as Salkic’s treating physician. See

United States v. Abel, 469 U.S. 45, 52 (1984) (“Proof of bias is almost always

relevant because the jury, as finder of fact and weigher of credibility, has historically

been entitled to assess all evidence which might bear on the accuracy and truth of a

witness’ testimony.”).    To be relevant, the evidence simply must have “‘any

tendency’ to make bias more probable than it would be without the evidence.” ML

Healthcare Servs., LLC v. Publix Super Markets, Inc., 881 F.3d 1293, 1302 (11th

Cir. 2018) (quoting Fed. R. Evid. 401(a)). That standard is met here. A jury might

infer that Dr. Rezaiamiri was incentivized to provide more favorable testimony to

Salkic because he stood to collect from successful personal-injury actions generally

and Salkic’s case in particular. See id. at 1302–03.

      Nor was the district court required to exclude this testimony under Rule 403.

“[E]xclusion of relevant evidence under Rule 403 is an extraordinary remedy that

should be used sparingly and only after looking at the evidence in the light most

favorable to its admission.” Id. at 1303 (quotation marks omitted). Salkic claims

that the “90 percent” remark, particularly without context, was subject to


                                           6
              Case: 19-15068     Date Filed: 05/12/2020   Page: 7 of 11



misinterpretation by the jury in a way that was unfairly prejudicial to Salkic. But

Salkic does not contend that Heartland misrepresented the statistic in its arguments

to the jury, despite doing so in an earlier filing. And viewing the comment in the

light most favorable to its admission, we cannot say that the potential the jury would

misinterpret the statistic in a way that was unfairly prejudicial to Salkic was so

substantial as to outweigh its probative value. See id.

      Finally, the district court did not make a clear error of judgment in excluding

the “context” testimony. See Brown, 415 F.3d at 1266. The court was justifiably

concerned that permitting this additional testimony would open up issues related to

insurance, which the court had excluded in a pretrial ruling at Salkic’s request.

Heartland had argued that admitting the “context” testimony would “open[] the door

wide open for us to get into insurance.”        Moreover, as the court noted, Dr.

Rezaiamiri’s testimony was not clear that the sole reason for the 90 percent number

was that patients “would have to pay cash,” given that he went on to testify that it

was “more complicated” because insurance does cover some laser surgeries. As a

result, there was a potential that admitting the “context” testimony would touch on

matters the court previously had excluded and would confuse the issues for the jury.

While the court could have avoided these issues altogether by excluding the “90

percent” remark, the court was in the best position to evaluate this testimony and its




                                          7
              Case: 19-15068     Date Filed: 05/12/2020    Page: 8 of 11



effect on the trial, and its decision to draw the line where it did fell within its

considerable discretion. See Brown, 415 F.3d at 1265.

                                          II.

      Second, Salkic argues that the district court erred in allowing Heartland to

present the testimony of an expert witness when, in Salkic’s view, Heartland failed

to comply with local rules governing timely disclosure of expert testimony.

                                          A.

      In a pretrial motion in limine, Salkic moved to exclude, among other things,

the expert testimony of Susan Garrison, Heartland’s medical billing expert, for

failure to comply with Northern District of Georgia Local Rule 26.2. Salkic asserted

that Heartland first disclosed Garrison several weeks before the close of discovery

on December 12, 2018, but “failed to timely make [her] available for deposition,”

despite having Garrison’s report in its possession “for more than a year.” Salkic

argued that her testimony should be excluded because Heartland failed to make

Garrison “available for deposition sufficiently early in the discovery period thereby

eliminating Plaintiff’s opportunity to potentially identify rebuttal experts.”

      In response, Heartland argued that Garrison had been timely disclosed. It

explained that it decided to disclose Garrison after Salkic disclosed Dr. Rezaiamiri’s

testimony on the reasonableness of Salkic’s medical bills on August 30, 2018.

Further, according to Heartland, it disclosed Garrison, her report, and all related


                                           8
              Case: 19-15068     Date Filed: 05/12/2020    Page: 9 of 11



information on October 19, 2018, nearly two months before the discovery deadline.

Due to scheduling conflicts and the expert witnesses’ availability, however,

Garrison’s deposition had to be pushed back until January 8, 2019. Heartland

contended that any failure to disclose on time was harmless and justified, noting that

it had offered to accommodate Salkic by agreeing to extend discovery or by not

objecting to a late disclosure of a rebuttal expert witness.

      The district court addressed this issue at a pretrial conference on October 17,

2019. After hearing argument from the parties, the court declined to exclude

Garrison for the reasons given by Heartland’s counsel.

                                          B.

      We review a district court’s application of its local rules for an abuse of

discretion. Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1302 (11th Cir. 2009). To

demonstrate an abuse of discretion, the plaintiff “bear[s] the burden of showing that

the district court made a clear error of judgment.” Id.

      Rule 26, Fed. R. Civ. P., outlines disclosure requirements for expert testimony

which “are designed to allow both sides in a case to prepare their cases adequately

and to prevent surprise.” Reese v. Herbert, 527 F.3d 1253, 1266 (11th Cir. 2008).

Federal Rule 26 correlates with Northern District of Georgia Local Rule 26.2,

“which mandates that expert opinions must be disclosed sufficiently early in the

discovery period to allow the opposing party to react before the close of discovery.”


                                           9
                Case: 19-15068        Date Filed: 05/12/2020    Page: 10 of 11



Mann, 588 F.3d at 1310; see N.D. Ga. L.R. 26.2(C).1 Any party who fails to comply

with Local Rule 26.2 “shall not be permitted to offer the testimony of the party’s

expert, unless expressly authorized by Court order based upon a showing that the

failure to comply was justified.” N.D. Ga. L.R. 26.2(C).

      Here, the district court did not abuse its discretion. Even if we assume

Heartland failed to comply with Local Rule 26.2(C), the court reasonably concluded

that Heartland’s failure was justified for the reasons given by Heartland both at the

pretrial conference and in its response to Salkic’s motion in limine. See id.

      Salkic claims that Heartland’s failure to timely make Garrison available for

deposition was not justified because it had her opinions more than a year earlier. But

Heartland explained that it decided to disclose Garrison only after it received Dr.

Rezaiarmiri’s opinions on the reasonableness of Salkic’s medical bills in late August

2018. Moreover, Heartland disclosed Garrison’s report in October 2018, two

months before the close of discovery and more than a year before the trial. Although

there was a delay in scheduling her deposition, Salkic neither disputes the reasons

offered by Heartland for that delay nor explains why it was unable to identify rebuttal


      1
          Local Rule 26.2(C) states, in relevant part,

      Any party who desires to use the testimony of an expert witness shall designate the
      expert sufficiently early in the discovery period to permit the opposing party the
      opportunity to depose the expert and, if desired, to name its own expert witness
      sufficiently in advance of the close of discovery so that a similar discovery
      deposition of the second expert might also be conducted prior to the close of
      discovery.
                                                 10
             Case: 19-15068     Date Filed: 05/12/2020   Page: 11 of 11



testimony or evidence either within the discovery period based on Garrison’s report

or, if a deposition was necessary, within a mutually agreed-upon extension of the

discovery period, as Heartland had offered.

      Without any suggestion of surprise or prejudice, and in light of Heartland’s

explanation for its actions, the district court did not make a clear error of judgment

in concluding that exclusion under Local Rule 26.2 was not warranted. See Mann,
588 F.3d at 1302.

                                         III.

      In sum, we affirm the judgment of the district court.

      AFFIRMED.




                                         11